Case 2:19-cv-05167-MTL-MHB Document9 Filed 01/07/20 Page 1 of 7

mebarasnalaglls 0a kuzel, ¢

Name and Prisoner/Booking Number

Cente | VZERE a Api

Place of Confinement

13? L. Badd Ae

Mailing Address

ie ae ALS/(32

Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Melmde Gabay Mave lrrel
(Full Name of Plaintiff) .

 

 

| Plaintiff, | | CV-19-5167-PHX-DLR-MHB
v. | CASE NO. So
—_— SN tt ney Fae, |) bie be: be sup upplisd by the Clerk)
ay CORI 20 Hath ye (CK
-(Full Name of Defendant) (Lf +777 1144-—-D9 ~ 30h
| CIVIL RIGHTS COMPLAI
(2) DR. Patertre Schr df- . BY A PRISONER |

 

3) Dr ra / / hoe
ix Original Complaint

(4) a. fled ’ O First Amended Complaint
Os d Amended C
Defendant(s). econd Amende omplaint

oO Check if there are additional Defendants and attach page L-A listing them.

 

 

A. JURISDICTION

3 This Court has jurisdiction over this action pursuant tor
(¥'28 U.S.C. § 1343{a); 42 U.S.C. § 1983
0D 28 U.S.C. ~§ 1331; Bivens v. Six Unknown Federal Narcoties Agents, 403 U.S. 388 (1971).
0 Other: ,

2. Institution/city where violation veamet, BSI lbeva [ | B once 4 GSLAS..

 

coiasnine i 550/555

 
Case 2:19-cv-05167-MTL-MHB Document 9 Filed 01/07/20 Page 2 of 7

B. DEFENDANTS

 

 

1. | Name of first Defendant: Co higtoy . The first Defendant is employed
as; Ferme PA* ‘uate rede / figtKg at Kor. _ .
(Position and Title) ; (Institution)

2. Name of second Defendant:., Pots a SC4K- IK —.. The second Defendant is employed as:
as: eoKasl D 0ctst . A pre Meru at LORP Zon

 

 

 

 

 

 

(Position and Title) "— Unsfitution)
3. Name of third Defendant:. Feal/. Awe. . The third Defendant is employed
as: WD (Dict 1. ope Meu arn at C2 2070 .
(Position and Title) (Institution)
4. Name of fourth Defendant: __ n MDnLy S fhe aah - The fourth Defendant is employed
as: at Devel Dirrecha — at 4 Pi4220.4
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Yes C1 No

riortde 3

2. If yes, how many lawsuits have you filed?-:___- -. Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: ___.v.

2. Court and case number: eee
3. Result: (Was the case dismissed? Was it appealed? Is it still i pending}

 

i Par TE —e so =

b. Second prior lawsuit:
1. Parties: , — fi VS — =

2. Court and case number: “Ae - ~ ee
3. Result: (Was the case dismissed? Was it appealed? Is it ‘still pending?)

c. Third prior lawsuit:
1. Parties: V.
2. Court and case number: — -
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)_ 7 _

 

ARES UE: we ee ght ! wARY af.
Beet tas . — 7 PR ao ne. an

ssa iad Se Th ee ee.

Al

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:19-cv-05167-MTL-MHB Document 9 Filed 01/07/20 Page 3 of 7

_ D. CAUSE OF ACTION

  
 

 

 

COUNT I
nes fe stifutional or Se Lee civil right that was violated: ..<
ee D Low, Coty LAL de 7 Lee-
2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
() Basic necessities C) Mail CO Access to the court TMedical care
O Disciplinary proceedings C Property OD Exercise of religion CO Retaliation

(1) Excessive force by an officer @/Threat to safety O Other:,.

 

— — : - ee?

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or eet
“Fem Saag 20llb to Pree tog of Bling Hos Plo PObheca nt aw ge. ¢lad-Dp,
2 dele, Bed 2M Blt Mesh SCA IAAL... Fal [Pot / LZAct8n- Gn hinde. Fits
GAS progess pr SID OS Le Patron. s Lat Tet Za) ae re fog ah .
Pubs mere D8? he bey totally cits tA tet Sr, he a

   

2 $ de ecole Sg irken teas = Uae
. ¢ Utne: 7 ae 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

4, 7 yary: nn os how pov wer es py by me actions or inactions of the Defendant(s),
AWAty Wh pleh (CG...

        
 

 

 

5. Administrative Remedies:
a, Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? es 1 No
b. Did you submit a request for administrative relief on Count I? oe 0 No
c. Did you appeal your request for relief on Count I to the highest level? es C No

d. If you did not ' submit or appeal a request for administrative relief at any level, briefly explain why you
did not. i a ye a

 

 

. cr ae eee
= en a ST " — a ee TY

 
 

cS Doe COUNT ns peed 200:
: ol, State the constitutional « or + other federal civil ri r ok twas s violated: fn “0.
WhaTaex rdbically TELESS eee

 
 
 

 

   

fp $0 Fo pl Sfkcra Tis
: Count I Identify the issue involved, Cheek only one. "State a additional i issues in separate ci counts.

oT Basic necessities § OMail ~ E1 Access to the court. - BiMedicalcare

oo ED Disciplinary proceedings oO Property EI) Exercise of religion DD) Retaliation:

 

2  O1 Excessive force by an officer Ap Threat to safety a Other:. ee — — _—-

3. ~ Supporting F Facts. ‘State as s briefly as possible the FACTS: supporting Count tL Describe ‘onacily what
each Defendant did or did not do that violated your rights. State the facts clearly i in your own words without 7
ty pea authorit or. une ma

so fadads Deated a. LO AS& pss le

            

 

 

 

 

SSS ee =r 7a
“ ih n> been ttateas pherS Kes Sty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- “Injury. “State ‘be you were injured by the actions or inactions of the Defendant(s).
py mo CAS pS Cor tag Li beg C4VS bi LAs Su Bleed biel. tad Se lle

 

 

 

 

Se “Administrative Remedies, a
a Are there any administrative remedies (grievance procedures or administrative appeal ) available at

 

your institution? eens es CINo. -
--.b, Did you submit a request for administrative relief on Count II? oe WW Yes ONo
-.¢,. Did you appeal. your request for relief on Count II to the highest level? =. Yes MNo
>. .d,. If you did not submit or appeal a request for administrative relief at any level, briefly explain: why you
vs did NOt. . _ : eee er et :

 

 
Case 2:19-cv-05167-MTL-MHB Document9 Filed 01/07/20 Page 5 of 7

 

COUNT HII
1. State the constitutional or other federal civil right that was violated: wpe

 

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.

 

() Basic necessities C Mail DZ Access to the court C) Medical care
CO Disciplinary proceedings OC Property C] Exercise of religion C) Retaliation
CO Excessive force by an officer 1 Threat to safety C) Other:,. — — — _

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Ill. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
cnting egal authority or arguments.

 

 

 

 

 

= oo = - — _ . ee sas

es erat oP

a = Sa = = IOUYEE a —*
ey a —

= = — aah — zs

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

er a ™ ~ ees ™
daa. = =
" pa =
re _ en __— — sa ere ~ en pe ee ene aene - x
ne
po — ——_ — —— = ———_ =
“RE! —n bee —
= = im
Re = — - i * oe a ™ a
——— = —=— —— =
—— — . — 4 _ — —— a —_ se —
= - — 2 a
— = ne re need RE TEE WARN . ~ ~~ Aer ay. a
chante = wpe boos - - : wipia pe .

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

Sa ae — Ge gn a ne Sta eee

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

 

your institution? OYes LNo
b. Did you submit a request for administrative relief on Count III? O Yes CL) No
c. Did you appeal your request for relief on Count III to the highest level? OYes ONo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. ———— — a EN ee

 

If you assert more than three Counts, answer the questions listed above for each additional Count ona separate page.

 
Case 2:19-cv-05167-MTL-MHB Document 9 Filed 01/07/20 Page 6 of 7

FE. REQUEST FOR RELIEF

State the relief you are seeking:
. ps Prrags pe fellows! _ _

ee pat ate art Spilliey
trea | foperses Ll S22 [Tron -
/ Pla Gen Drorrtese S19 Geveind HS sm. TL 90

 

  
 
 

     
     
  

  

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on jg iw af Z ft. _ me.

 

 

IROvS, Ree Here Lvoupre JEGS Se

(Attorney’ s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 
“inmate 7 earl Be le
J;

Lode 2.

 
 

 

oe Document 9 Filed 01/07/20 Page ol ae esas

RECEIVED  eeemmes
Sep 12 2019 . ce

CLERK OF THE COURT
STATES DISTRICT COURT

UNITED 87)
FOR THE DISTRICT OF ARIZONA

'D Jad Coed
al i. Pho
Phe Ae a

 

 

 

 
